Citation Nr: 1135775	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for major depression, initially rated at            10 percent for the period from December 5, 2006 to August 5, 2010. 

2.  Entitlement to an increased evaluation for major depression, rated at 30 percent for the period since August 6, 2010.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to September 1986,  March 1991 to February 1992, and July 2001 to August 2005.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal        from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, granting service connection for major depression with a 10 percent evaluation, effective December 5, 2006.   The Veteran appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In February 2008, the Veteran testified at an RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing which is of record. He was also scheduled for a Travel Board hearing in August 2011 for which he did not appear. The Veteran has not provided good cause justification for nonappearance, nor for that matter requested a new hearing, and it follows that his Board hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2010). 

During pendency of this case, an August 2010 RO rating decision increased from  10 to 30 percent the evaluation for service-connected psychiatric disability, as of August 6, 2010. The Veteran's claim for a still higher schedular rating remains a matter on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).



FINDINGS OF FACT

1. When resolving reasonable doubt in the Veteran's favor, from the December 5, 2006 effective date of service connection up until August 5, 2010, his depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Since August 6, 2010, the Veteran has continued to experience symptomatology manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The criteria are met for a 30 percent initial rating for major depression from December 5, 2006 to August 5, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2010).

2. The criteria are not met for a higher rating than 30 percent for major depression since August 6, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a psychiatric disorder has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran attended a DRO hearing. An August 2011 Travel Board hearing was previously scheduled, but      the Veteran did not appear on the requested hearing date. There is no indication of any further relevant evidence or information that has not yet already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In connection with his original claim for service connection for a psychiatric disorder, the Veteran underwent VA Compensation and Pension examination in June 2007 by a psychiatrist. The Veteran described the onset of increasingly severe depression while he was on active duty in the Air Force in approximately 2002 because, at that time, his wife had recurrence of an ultimately fatal ovarian cancer. The Veteran became increasingly discouraged and distraught by her illness and began to receive psychiatric care at that time. The Veteran had been doing his internship and post-doctoral training as a psychologist while on active duty. He also began drinking as a form of self-medication, which culminated in increasing difficulties with alcohol use and outpatient alcohol rehabilitation which led to six-month stay away from work (up until January 2007). The Veteran had continued to be active in his recovery. He had also continued to receive psychiatric care with an antidepressant from a private psychiatrist, and continued to have obvious symptoms of depression with episodic difficulty with decreased mood, decreased energy, decreased interest, decreased self-esteem, sleep and appetite disturbance, some difficulty with concentration and vague suicidal ideation although no suicidal plan or intent. All of these symptoms appeared to have benefitted from discontinuation of alcohol use as well as ongoing psychiatric care, however many of the symptoms, particularly loss of energy, interest and to some extent concentration, continued to cause some difficulty in the Veteran's functioning. The Veteran worked full-time at a graduate institute for the teaching of psychology, and was a psychologist with a Doctor of Psychology degree. He had been working at that institute for two years. He stated that, in general, he was doing well, but he did notice some difficulty with concentration and energy. 

The VA examiner further noted that the Veteran's depression appeared to clearly have had its onset while he was on active duty and to have been precipitated by the tragic illness and death of his first wife. As to social and vocational history,                 the Veteran had been remarried for the past two years. He was finding some pleasant social interactions at work, but less so outside of work. He was working as a teacher utilizing his doctoral degree, but at somewhat reduced hours after his return from rehabilitation. On mental status exam, the Veteran was alert, oriented and cooperative. His mood appeared to be somewhat anxious, but his affected showed good range. His thoughts were clear and goal-oriented. There was no evidence of delusions or hallucinations. His cognitive abilities were grossly intact and there was no suicidal ideation at that time. The diagnosis was major depression in partial remission; alcohol dependence in early full remission. A Global Assessment of Functioning (GAF) score was assigned of 62 indicating some continued symptoms of depression despite appropriate treatment, having some impact on the patient's social and occupational functioning due to energy, interest and concentration difficulties. The Veteran's past alcohol use appeared to be a direct result of attempts at self-medicating severe depression, and at that time, appeared to be in complete remission.

In an addendum to the June 2007 examination, which had been conducted without the benefit of reviewing the Veteran's claims file, the VA examiner now indicated that on review of the file there was evidence from during military service of diagnosis and treatment for depression. As a result, the examiner's diagnosis of major depression remained unchanged.

Following the grant of service connection for major depression, the Veteran appealed the initial assigned 10 percent disability evaluation.

Another VA examination was completed August 2010 by a psychologist. This time the Veteran's claims file was available for review. He indicated as his current psychiatric symptoms depression, anxiety, and sleep problems. He was on psychotropic medications, and had been so for five years, which he indicated did help him. He was also undergoing psychotherapy on a private basis, which he also said was helpful. The Veteran was now divorced and living alone. According to       the Veteran, his marriage ended because of his moodiness. He had a good relationship with his daughter and stepson. The Veteran was working part-time as a psychologist in an adolescent psychiatric practice. He worked about 24 hours per week, and did not try to work any more than that because when he attempted to          do so, his symptoms of depression increased. 

On mental status exam, the Veteran's behavior was tense. His speech was soft, slow, hesitant and monotonous. His mood was anxious and depressed. His affect was flat. There were no indications of depersonalization or derealization. There were no hallucinations, illusions or delusions. His thought process was logical and goal directed. There were no preoccupations or obsessions. He did have suicidal ideation of a passive nature in the past year. There was no homicidal ideation.         He was well-oriented. There were mild problems with attention and concentration resulting in mild short-term memory problems. Long-term memory appeared to be intact. Ability for abstract and insightful thinking was within the normal range. Common sense, reasoning, and judgment as well as moral and ethical thinking were within normal limits. In the past two or three months, he had been sleeping more than usual, about 12 hours a night, and he still felt tired. His appetite was such that had lost 13 pounds in two months. He felt tired all the time. With his medicine,        he reported, he felt depressed "all the time" and on a scale of 0 to 10 (with 0 being no depression and 10 being high depression) he rated himself at about an 8 on average. With his medicine, he felt anxious some of the time and on a scale of 0 to 10 rated himself at about a 6 on average. As far as his temperament went, he said he was apathetic. When asked about his own therapy regarding his depression,                the Veteran stated that he believed that he never fully recovered from his first wife's death of ovarian cancer. 

The diagnosis given was depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and alcohol abuse in full sustained remission. A GAF was assigned of 55, which the VA examiner indicated was for symptoms in the moderate range. This was because the Veteran did have good relationships with his peers and also with his children, and was able to work quite well on just over a part-time basis. Regarding effects of the Veteran's condition on occupational and social functioning, the Veteran considered himself a good psychologist. He was very conscientious about the work he did. He went to work regardless of how he was feeling emotionally. He did his own cooking, cleaning and grocery shopping. He no longer did his hobby of martial arts. He reported not having any close friends.       His family was out west, so he spoke to them over the phone. He had his driver's license and had no difficulties driving. His mental disorder symptoms required continuous medication. According to the examiner, there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but generally satisfactory functioning and routine behavior, self-care, and normal conversation. 

The VA examiner indicated that in summary, the Veteran's psychiatric symptoms were of a moderate nature. The frequency was ongoing. He was employed part-time. His psychiatric symptoms mildly to moderately interfered with employment functioning and mildly interfered with social functioning. There was no impairment of thought process or communication. There was no inappropriate behavior reported or observed. He was able to maintain his personal hygiene and daily responsibilities. According to VA guidelines, he was competent to manage his benefits. He did not have any further problems with alcohol or substance abuse or dependence. 

In his November 2010 addendum, the August 2010 VA examiner sought to clarify the revised diagnosis of depressive disorder NOS, and anxiety disorder NOS. According to the examiner, depressive disorder NOS was a more accurate diagnosis because the Veteran did not meet the full criteria for a major depressive episode, nor did he meet the full criteria for dysthymic disorder. This did not represent a progression of the major depressive disorder, but rather, was a more accurate diagnosis. The VA examiner further indicated that he could not disassociate the diagnosed anxiety disorder NOS from the depressive disorder NOS.  

December 5, 2006 to August 5, 2010

For the initial time period under consideration, from the December 5, 2006 effective date of service connection up until August 5, 2010, the Board finds that an increase to a 30 percent disability rating is in order. Pursuant to the applicable                 General Rating Formula, a 30 percent evaluation is equivalent to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. During the timeframe                    in question, the Veteran manifested this degree of occupational and social impairment, as well as demonstrated some of the symptoms characteristic of a           30 percent rating. See 38 C.F.R. § 4.130, Diagnostic Code 9434. During the         June 2007 VA exam, the Veteran reported having had loss of energy and concentration which impacted his level of functioning. He was doing well in an employment sense as a full-time psychologist, but did notice the difficulties with concentration and energy. Moreover, the Veteran continued to have obvious symptoms of depression, with episodic difficulty with decreased mood, decreased interest, and sleep and appetite disturbance. 

Given these findings, the Board is inclined to view the Veteran's level of psychiatric impairment as somewhat more pronounced than the previously thought mild level, and equivalent to occasional and intermittent impact upon occupational efficiency. Thus, a higher 30 percent evaluation is deemed warranted for the period from December 5, 2010 to August 5, 2010. 

August 6, 2010 to the Present

For the relevant time period since August 6, 2010, the Board finds that the existing 30 percent evaluation for major depressive disorder continues to represent the most accurate approximation as to the severity of service-connected disability. Based on the only source of evaluative information before the Board, it is apparent that           the Veteran's degree of symptomatology is still consistent with the 30 percent range, and that he retains significant functional capacity on a daily basis. 

Of preliminary and primary significance is that the Veteran does not demonstrate any of the characteristic signs and symptoms corresponding to a 50 percent evaluation under the rating criteria, namely those of circumstantial speech; panic attacks more than once a week; difficulty in understanding complex commands; serious impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Rather,              he appears overall to be functioning well in his occupational role as a practicing psychologist, and to be experiencing retained good quality interpersonal relationships with family members. 

The Board has considered the evidence pertaining to symptoms of depressed mood by the Veteran's own account, and while these are clearly significant and must be accorded due weight for rating purposes, the severity of mood problems would seem more akin to the 30 percent level, which encompasses depressed mood, than the disturbance of motivation and mood required to support a higher 50 percent rating. In this regard, the Veteran has undergone psychotherapy and takes psychotropic medications which have both been helpful therapeutically. There is also limited indication of a substantial impact of reported depressive symptomatology upon the Veteran's facets of his life, as he remains capable of successful functioning in his work (even if as he would hesitate to work full-time out of concern for aggravating his mental state), successful relationships with peers and his children, and carrying out all normal activities of daily living. The Veteran fortunately retains all of these key capacities. Likewise, the VA examiner found that the Veteran's symptomatology was a "mild to moderate" interference with social and occupational activity. Perhaps most importantly, it was later determined that  the Veteran did not  meet the full diagnostic criteria for major depressive disorder. Thus, depressive symptomatology does not appear to rise to the level of a disturbance of motivation and mood. Also, whereas the Veteran reported suicidal ideation of a passive nature in the previous year, there is no indication from him that he would ever consider a suicidal attempt, and there is no further detail to suggest that this is a significant component of the overall disability picture. Moreover, while there is showing of flattened affect on the August 2010 exam interview, there is nothing further to substantiate this as a long-term problem, and again, any suggestion that it is has been effectively contraindicated by the many positive signs regarding employment and social history, and psychiatric history and the success of the Veteran's current treatment regimen.

Meanwhile, the remainder of examination findings offer a relatively favorable portrayal of the Veteran's retained occupational and social capacity, including career stability, common sense and judgment well intact, and alcohol abuse in full sustained remission.

The Board notes that the August 2010 VA examiner assigned a GAF score of 55.       A GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Indeed, while this score by itself could potentially substantiate a higher evaluation, it must be evaluated in context, including the absence of evidence of attendant more severe level psychiatric symptomatology, as well as the VA examiner's own characterization of the impact upon occupational and social functioning of  mild to moderate. Thus, the GAF score in this case remains consistent with the Board's finding that the existing 30 percent evaluation remains warranted.

Accordingly, a higher rating than 30 percent since August 6, 2010 is not warranted under provisions of the rating schedule. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not shown that his service-connected psychiatric disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria provide for the most objective assessment possible based upon measurement in all relevant categories, including symptomatology with a direct bearing upon occupational and social functioning. Nor has the Veteran asserted having any type of symptomatology that is outside the confines of what the applicable rating criteria consider. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this respect, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed,             he remains employed as a psychologist on at least a part-time basis. Moreover,         the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in             38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a higher initial rating for major depressive disorder from December 5, 2006 to August 5, 2010, and denying an increased rating since then. This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent that any greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A 30 percent initial rating for major depression from December 5, 2006 to August 5, 2010 is granted, subject to the law and regulations governing the payment of       VA compensation benefits. 

A higher rating than 30 percent for major depression since August 6, 2010              is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


